          Case 1:20-cv-02090-LGS Document 10 Filed 05/12/20 Page 1 of 2




Ballon Stoll Bader & Nadler P.C.
COUNSELLORS AT LAW                             FOUNDED 1931                             729 SEVENTH AVENUE
                                                                                                   17TH FLOOR
                                                                                         NEW YORK, NY 10019
                                                                                             Ph: 212-575-7900
                                                                                            www.ballonstoll.com
BY ECF
                                          Application GRANTED in part. The initial conference currently
May 11, 2020
                                          scheduled for May 14, 2020, is hereby adjourned to June 25, 2020,
                                          at 10:40 a.m. The parties are reminded that all other aspects of
Honorable Lorna G. Schofield
                                          the March 30, 2020, Order still apply (Dkt. No. 5). SO ORDERED.
United States District Judge
United States District Court, SDNY        Dated: May 12, 2020
Thurgood Marshall                         New York, New York
United States Courthouse
40 Foley Square
New York, NY 10007

        Re:    Hain Capital Investors Master Fund Ltd. v. Rio Sul S.A. de C.V.
               Civil Action No. 20-2090

Dear Judge Schofield:

         This firm represents the Plaintiff, Hain Capital Investors Master Fund, Ltd. I am writing
with respect to the Court’s scheduling order entered March 30, 2020 [Docket No. 3] (the
“Scheduling Order”) and subsequent order entered May 11, 2020 [Docket No. 8]. We apologize
for not submitting a joint letter in accordance with the Scheduling Order. We were unable to file
the letter due to delays attendant to serving Defendant (Rio Sul S.A. de C.V., a company formed
under the laws of Mexico) with the complaint, and general disruption caused by my firm’s offices
being displaced shortly prior to entry of the Scheduling Order.

         Plaintiff is currently serving the summons, civil cover sheet and complaint in this case upon
the Defendant via the Hague Convention. Towards that end, on May 8, 2020, Plaintiff obtained
Court approval for appointment of an international process server [Docket No. 7]. Plaintiff shall
file the affidavit of service once the process server effects service.

        By this letter, Plaintiff respectfully requests a 2-month adjournment of the initial
conference, currently scheduled for May 14, 2020, to on or about July 14, 2020 subject to the
Court’s availability. During this time, Plaintiff hopes that Defendant will appear so that the parties
can jointly submit a proposed case management plan on or before July 7, 2020.
         Case 1:20-cv-02090-LGS Document 10 Filed 05/12/20 Page 2 of 2



       There have been no prior requests for the relief requested herein. Because Defendant has
not appeared, Plaintiff has not sought consent for this request.

       Respectfully submitted,

                                                   /s/ Vincent J. Roldan
